     Case 2:19-cv-00475-JAM-KJN Document 35 Filed 05/05/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID ESPANA,                                      No. 2:19-cv-00475-JAM-KJN PS
12                      Plaintiff,
13          v.                                          FINDINGS AND RECOMMENDATIONS
                                                        AND ORDER ON DEFENDANTS’
14   ROAD RUNNER TOW, et al.,                           MOTIONS TO DISMISS
15                      Defendants.                     (ECF Nos. 31, 32)
16

17          Presently before the court are defendants’ two motions to dismiss. (ECF Nos. 31, 32.)1

18   Plaintiff is currently incarcerated, and therefore, pursuant to Local Rule 230(l) (providing for 21

19   days) and Federal Civil Rule of Civil Procedure 6(d) (providing for an additional 3 days when

20   served by mail), plaintiff was to respond to these motions within 24 days. Plaintiff did not

21   respond by this deadline. The court extended the date for plaintiff to file an opposition, making

22   the new deadline March 27, 2020. (ECF No. 33.) The court explicitly warned plaintiff that

23   “plaintiff’s failure to file the required oppositions shall constitute an additional ground for, and

24   plaintiff’s consent to, the imposition of appropriate sanctions, including a potential

25   recommendation that plaintiff’s case be involuntarily dismissed with prejudice pursuant to

26   Federal Rule of Civil Procedure 41(b).” (Id.) It has been over a month since that deadline has

27
     1
      Plaintiff represents himself in this action without the assistance of counsel; thus, this case
28   proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1)
                                                       1
     Case 2:19-cv-00475-JAM-KJN Document 35 Filed 05/05/20 Page 2 of 4

 1   passed, and plaintiff has not filed an opposition to defendants’ motions. Thus, the court

 2   RECOMMENDS dismissal for failure to prosecute.

 3   DISCUSSION

 4          Eastern District Local Rule 183(a) provides, in part:

 5          Any individual representing himself [] without an attorney is bound by the Federal
            Rules of Civil or Criminal Procedure, these Rules, and all other applicable law.
 6          All obligations placed on “counsel” by these Rules apply to individuals appearing
            in propria persona. Failure to comply therewith may be ground for dismissal,
 7          judgment by default, or any other sanction appropriate under these Rules.
 8   See also King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (“Pro se litigants must follow the

 9   same rules of procedure that govern other litigants”) (overruled on other grounds). A district

10   court may impose sanctions, including involuntary dismissal of a plaintiff’s case pursuant to

11   Federal Rule of Civil Procedure 41(b), where that plaintiff fails to prosecute his or her case or

12   fails to comply with the court’s orders, the Federal Rules of Civil Procedure, or the court’s local

13   rules. See Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991) (recognizing that a court “may act

14   sua sponte to dismiss a suit for failure to prosecute”); Hells Canyon Preservation Council v. U.S.

15   Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (stating that courts may dismiss an action

16   pursuant to Federal Rule of Civil Procedure 41(b) sua sponte for a plaintiff’s failure to prosecute

17   or comply with the rules of civil procedure or the court’s orders); Ghazali v. Moran, 46 F.3d 52,

18   53 (9th Cir. 1995) (per curiam) (“Failure to follow a district court’s local rules is a proper ground

19   for dismissal.”); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992) (“Pursuant to Federal

20   Rule of Civil Procedure 41(b), the district court may dismiss an action for failure to comply with
21   any order of the court.”); Thompson v. Housing Auth. of City of L.A., 782 F.2d 829, 831 (9th

22   Cir. 1986) (per curiam) (stating that district courts have inherent power to control their dockets

23   and may impose sanctions including dismissal or default).

24          A court must weigh five factors in determining whether to dismiss a case for failure to

25   prosecute, failure to comply with a court order, or failure to comply with a district court’s local

26   rules. See, e.g., Ferdik, 963 F.2d at 1260. Specifically, the court must consider:
27                  (1) the public’s interest in expeditious resolution of litigation; (2)
                    the court’s need to manage its docket; (3) the risk of prejudice to
28                  the defendants; (4) the public policy favoring disposition of cases
                                                     2
     Case 2:19-cv-00475-JAM-KJN Document 35 Filed 05/05/20 Page 3 of 4

 1                     on their merits; and (5) the availability of less drastic alternatives.

 2

 3   Id. at 1260-61; accord Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir. 2002).

 4          Here, the first two factors weigh in favor of dismissal, because this case has already been

 5   delayed by plaintiff’s failure to take the steps necessary to move this case forward. The third

 6   factor also slightly favors dismissal, because, at a minimum, defendants have been deprived of an

 7   opportunity to prepare their defense. With the passage of time, witnesses’ memories fade and

 8   evidence becomes stale.

 9          Furthermore, the fifth factor, availability of less drastic alternatives, favors dismissal,

10   because the court has already attempted less drastic alternatives. Specifically, the court,

11   cognizant of plaintiff’s pro se status, sua sponte, granted plaintiff an extension to respond to

12   defendants’ motions. The court did so despite plaintiff’s failure to respond and failure to request

13   an extension. Further, the court’s mail was returned as undeliverable, and plaintiff has not

14   informed the court of any change of address. See L.R. 182(f) (imputing a duty on parties to

15   notify the court and parties of any change of address). Simply, plaintiff has been incommunicado

16   since defendants filed their motions to dismiss, leaving the court with little alternative but to

17   recommend dismissal.

18          Finally, as to the fourth factor, the public policy favoring disposition of cases on their

19   merits, that factor is outweighed by the other Ferdik factors. Indeed, it is plaintiff’s own failure to

20   prosecute the case and comply with the rules that precludes a resolution on the merits.

21   CONCLUSION

22          Therefore, after carefully evaluating the Ferdik factors, the court concludes that dismissal

23   is appropriate.

24          Accordingly, IT IS HEREBY RECOMMENDED that:

25          1.   The action be dismissed pursuant to Federal Rule of Civil Procedure 41(b); and

26          2. The Clerk of Court be directed to close this case.

27          In light of those recommendations, IT IS ALSO HEREBY ORDERED that all pleading,

28   discovery, and motion practice in this action are stayed pending resolution of the findings and
                                                           3
     Case 2:19-cv-00475-JAM-KJN Document 35 Filed 05/05/20 Page 4 of 4

 1   recommendations. With the exception of objections to the findings and recommendations and

 2   any non-frivolous motions for emergency relief, the court will not entertain or respond to any

 3   motions and other filings until the findings and recommendations are resolved.

 4              These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 6   days after being served with these findings and recommendations, any party may file written

 7   objections with the court and serve a copy on all parties. Such a document should be captioned

 8   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 9   shall be served on all parties and filed with the court within fourteen (14) days after service of the

10   objections. The parties are advised that failure to file objections within the specified time may

11   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

12   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

13              IT IS SO ORDERED AND RECOMMENDED.

14   Dated: May 4, 2020

15

16
     .475.F&R
17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
